NOYES, Circuit Judge.
The substantial ground of the demurrer is that the complainant is not entitled to restrain the infringement of the copyright of the dramatic composition entitled “A White Slave’s Love,” because the author after taking out such copyright adopted a new title, “The Undertow,” and thereafter assigned the work to the complainant, who produced it under the latter name.
There would be force in this contention, if it appeared that the defendant had acted without notice. I am not satisfied that an author can copyright a play under one title, produce it under another, and hold as an infringer a person who has been misled by his action. But I am not called upon to determine that question, as it does not arise upon these pleadings. The bill avers that the defendant produced the complainant’s work with full knowledge of all the facts. As to such a person I think it clear that an author or his assignee does not forfeit a copyright by a change of the title of the work. I also think that the use of the work by the'defendant is sufficiently averred.
The demurrer to the bill is overruled, with costs, and the defendant is assigned to answer at the next rule day.